J-A14012-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

JOHN GORDON,

                        Appellant                  No. 1088 EDA 2016


     Appeal from the Judgment of Sentence Entered December 4, 2015
             In the Court of Common Pleas of Delaware County
           Criminal Division at No(s): CP-23-CR-0006008-2011


BEFORE: BENDER, P.J.E., BOWES, J., and SHOGAN, J.

MEMORANDUM BY BENDER, P.J.E.:                     FILED AUGUST 14, 2017

     Appellant, John Gordon, appeals from the judgment of sentence of life

imprisonment, without the possibility of parole, imposed after he was

convicted, following a non-jury trial, of first-degree murder and persons not

to possess a firearm.   On appeal, Appellant challenges the sufficiency and

weight of the evidence to support the court’s verdict. After careful review,

we affirm.

     Appellant’s convictions stem from the July 18, 2011 murder of Randy

Campbell, who was gunned down around 2:00 a.m. outside an after-hours

nightclub in Upper Darby, Delaware County, Pennsylvania. After Appellant

was charged in this case, he waived his right to a jury trial in exchange for

the Commonwealth’s agreement not to seek the death penalty.        Appellant

proceeded to a non-jury trial that spanned several days in September and
J-A14012-17



October of 2015. At the close thereof, the court convicted Appellant of the

above-stated offenses. He was then sentenced on December 4, 2015, to an

aggregate term of life imprisonment without the possibility of parole.

      Appellant   filed   a   timely   post-sentence    motion,   challenging   the

sufficiency and weight of the evidence to sustain his convictions.         After a

hearing, the court denied Appellant’s motion.          He filed a timely notice of

appeal, and he also timely complied with the trial court’s order to file a

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.

Herein, Appellant presents two issues for our review:

      A. Was the guilty verdict finding Appellant guilty of first[-]degree
      murder contrary to law insofar as the evidence presented by the
      Commonwealth was inherently contradictory such that the guilty
      verdict constitutes a due process violation?

      B. Did the trial court commit an abuse of discretion by denying
      Appellant’s motion seeking a new trial on weight of the evidence
      grounds?

Appellant’s Brief at 3.

      On December 30, 2016, The Honorable Kevin F. Kelly of the Court of

Common Pleas of Delaware County filed a Pa.R.A.P. 1925(a) opinion.               In

Judge Kelly’s extensive, 53-page decision, he thoroughly summarizes the

evidence presented at Appellant’s trial, and he provides a well-reasoned

analysis of the two claims Appellant raises herein.          Having reviewed the

certified record and the briefs of the parties, we conclude that Judge Kelly’s

analysis correctly disposes of Appellant’s issues. Therefore, we adopt Judge




                                        -2-
J-A14012-17



Kelly’s decision as our own and affirm Appellant’s judgment of sentence on

that basis.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/14/2017




                                  -3-
Circulated 07/19/2017 02:52 PM
Circulated 07/19/2017 02:52 PM
Circulated 07/19/2017 02:52 PM